Citation Nr: 1038406	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-46 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the right lower extremity 
disorder status post fracture of the right femoral neck, claimed 
as a right knee and right hip disorder.



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to December 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the Veteran's request to reopen his claim for service 
connection for a disorder of the right lower extremity.  

The Veteran has raised the issues of service connection for back 
pain, a left knee disorder, and an acquired psychiatric disorder.  
See the Veteran's August 2010 statement and associated private 
treatment record dated in August 2010 by N. Valentin, M.D.  The 
Veteran has also indicated that he wishes to claim for diabetes 
mellitus due to his military service, with secondary conditions 
of glaucoma, retinopathy, erectile dysfunction, peripheral 
vascular disease with a cerebral stroke, HBP (high blood 
pressure), neuropathy, nephropathy, coronary artery disease, and 
diabetic cystopathy.  Id.  However, these issues have not been 
addressed by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action. 

In written correspondence in August 2010, the Veteran directly 
submitted to the Board additional evidence regarding the current 
claim on appeal.  The agency of original jurisdiction (AOJ) has 
not considered this statement; however, the Veteran has signed a 
waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, there is no requirement for a remand to the AOJ 
for initial consideration of the new evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The RO originally denied service connection for a right leg 
condition in June 1968, and the decision was confirmed by the 
Board in September 1972.

2.  The RO last denied service connection for a right lower 
extremity disorder in the July 2005 rating decision.  Although 
notified of the denial, the Veteran did not appeal that decision.

3.  The evidence associated with the claims file subsequent to 
the July 2005 rating decision is either cumulative or redundant 
of evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate his claim, and does 
not raise a reasonable possibility of substantiating the claim 
for service connection for a right lower extremity disorder.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, denying service connection for 
a right lower extremity disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent to 
the July 2005 rating decision denying the claim for service 
connection for a right lower extremity disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in December 
2008.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claim; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Furthermore, the December 2008 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), 
the United States Court of Appeals for Veterans Claims (Court) 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements in regard to new and material evidence claims 
require the VA to send a specific notice letter to the claimant 
that:  (1) notifies him or her of the evidence and information 
necessary to reopen the claim (i.e., describes what is meant by 
new and material evidence); (2) identifies what specific evidence 
is required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice for 
the underlying service connection claim.  The December 2008 
letter fulfilled all of these requirements.  The December 2008 
letter provided general notice to the Veteran that he must submit 
new evidence which pertains to the reason his claim was 
previously denied.  The December 2008 letter further notified the 
Veteran that his prior service connection claim was denied 
because, while he had experienced a knee injury and subsequent 
treatment in service, this had not been shown to cause 
aggravation of a right leg condition which had pre-existed the 
Veteran's service.  Finally, as indicated above, the December 
2008 letter notified the Veteran of the underlying evidence 
necessary to substantiate his service connection claim.  Thus, 
the Veteran has received all required notice in this case, in 
compliance with the Court's direction in Kent, such that there is 
no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the January 
2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. 
App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  In response to his December 2008 claim, the 
AOJ has secured additional VA treatment records.  The Veteran has 
submitted personal statements, and private medical evidence on 
his own behalf.  The Veteran has not provided authorization for 
the VA to obtain any additional private medical records, nor has 
he indicated that such records exist.  As such, the AOJ has fully 
complied with its duty to obtain relevant records.

The VA also has a duty to assist by providing a medical 
examination or opinion; however, this does not apply to new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 
Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44, 1353 (Fed. Cir. 2003); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 463-64 (2007).  In this case, as 
discussed below, the Board is not reopening the Veteran's claim, 
and therefore VA is not obligated to provide a medical 
examination or seek a medical opinion regarding the Veteran's 
claim.  Accordingly, the Board finds that the duties to notify 
and to assist the Veteran have been fulfilled, such that no 
further actions to develop the Veteran's claim need be 
undertaken.  

New and Material Evidence to Reopen the Veteran's Service 
Connection Claim for a Right Lower Extremity Disorder

The Veteran maintains that he has a disorder of his right lower 
extremity which was caused or aggravated by an injury in service, 
when the Veteran injured his right knee due to falling from a 
truck.  See the Veteran's December 2008 claim and August 2010 
statement with associated private treatment record from Dr. 
Valentin.  

The Veteran first claimed service connection for his right lower 
extremity in April 1968, shortly after his release from active 
duty service.  This claim was denied by the AOJ in the June 1968 
rating decision, which the Veteran subsequently appealed to the 
Board.  The Board ultimately denied the Veteran's claim for a 
right lower extremity disorder in September 1972.  The Board 
noted that the evidence reflected the occurrence of an auto 
accident prior to service which resulted in a leg fracture 
requiring hospitalization, and concluded that the right lower 
extremity disorder was not aggravated in service.  

The Veteran requested that this claim be reopened in November 
2004.  The AOJ denied the Veteran's request to reopen this claim 
in the July 2005 rating decision.  The AOJ notified the Veteran 
of this decision and apprised him of his procedural and appellate 
rights.  The Veteran filed a notice of disagreement (NOD), but 
did not subsequently file a substantive appeal, not completing an 
appeal of the July 2005 decision.  Therefore, the July 2005 
decision is final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103.  The Court has held that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider all evidence added to the record since the 
last time the claim was denied on any basis, including a prior 
denial based on the absence of new and material evidence.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
Veteran must submit new and material evidence to reopen the July 
2005 rating decision.

Regardless of the AOJ's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must 
initially determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to readjudicate 
the underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end. 

The Veteran filed a claim to reopen his previously denied claim 
for a right lower extremity disorder in December 2008.  
Therefore, the amended regulation for new and material evidence 
applies.  See 66 Fed. Reg. at 45,620, indicating to apply the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen filed 
on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim at issue.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence in 
question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of the VA] to consider the 
patently incredible to be credible"). 

In the last prior final rating decision of July 2005, the AOJ 
denied the Veteran's claim for service connection for a disorder 
of the right lower extremity because the Veteran had not 
submitted any evidence to show that any disorder of the right 
lower extremity was aggravated by his military service.  The 
rating decision noted that the prior decision of June 1968 had 
denied the Veteran's claim for this reason and that the Veteran 
had not submitted any new evidence to show that any current right 
lower extremity disorder had been aggravated by his service.  The 
AOJ considered the Veteran's service treatment records (STRs), 
his newly submitted VA medical treatment records, and a March 
2005 VA medical examination.

As the July 2005 rating decision denied the Veteran's request to 
reopen his claim based on his failure to provide new and material 
evidence since the previous final decision, this decision also 
incorporated the Board decision of September 1972, which was the 
final decision at that time.  See 38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1104.  The Board's September 1972 
decision concluded that the Veteran's disorder of the right lower 
extremity "clearly and unmistakably pre-existed service and was 
not aggravated therein."  At that time, the Board conceded that 
the Veteran had experienced a trauma to his right lower extremity 
during his service, but this was "limited to a mild sprain of 
the right knee without effusion, swelling, tenderness, or 
ligamentous instability."  The Board found that the Veteran had 
"sustained a fracture of the right lower extremity prior to 
service," with a "residual malunion of the femur, with 
trochanteric angulation," and "shortening of the right lower 
extremity," which had not increased in severity during his 
service.  

At the time of the September 1972 Board decision, the record 
contained the Veteran's STRs which showed his in-service March 
1967 right knee sprain with subsequent treatment.  Furthermore, 
VA medical treatment records from November 1970 to January 1971 
showed ongoing treatment for his right lower extremity.  The 
Veteran had also provided testimony at a hearing in December 1970 
to the effect that, while he had experienced both pre and post-
service injuries to his right leg, his in-service injury and 
subsequent duties were the primary factors in causing his current 
disorder.  The Veteran essentially reiterated these contentions 
in a letter in August 1972.  The Veteran was also provided with 
VA medical examinations in January 1968, September 1971, and 
February 1972 which noted various disorders of his right lower 
extremity but did not indicate that any such disorder was 
connected to, or aggravated by, the Veteran's military service 

After the September 1972 decision by the Board, the AOJ obtained 
VA medical treatment records dating from July 1999 to October 
2001 which showed continued treatment for the Veteran's right 
knee instability, and a diagnosis of degenerative joint disease 
by x-ray evidence in May 2001.  The AOJ also obtained VA medical 
treatment records dating from August 2001 to July 2002, which 
includes a record of treatment for instability and pain, with 
positive posterior drawer test and hyperextension dated in July 
2002.  The Veteran was provided with a general VA medical 
examination in August 2002 which noted pain and generalized 
arthralgia of the right knee.  A March 2004 VA medical treatment 
record also documented the Veteran's continuing treatment for 
"weakness of [the] lower extremity."  A June 2004 VA medical 
examination again noted the Veteran's history of injury and 
ongoing right knee instability.  Additional VA medical treatment 
records were obtained dating from January 2004 to March 2005, 
which confirm ongoing treatment for his right leg disorder.  
Finally, the Veteran was provided with a VA medical examination 
in March 2004 which found that the Veteran was also experiencing 
pain and weakness of the right hip.  All of these records were 
considered by the AOJ in the July 2005 rating decision.

Subsequent to the last prior final denial of July 2005, the AOJ 
obtained a private treatment record from the Cardiovascular 
Radiology Institute which indicated degenerative changes of the 
right knee, a private treatment record dated in June 2004 from 
the Pavia II PM & R Center, indicating right knee pain as the 
residual of a medial meniscus tear.  The Veteran has also 
submitted to the AOJ a private treatment record dated in August 
2010 from Dr. Valentin, which indicates that the Veteran is 
currently experiencing "right knee pain and instability, 
recurrent episodes of 'locking' and has clicking and catching in 
his knee."  Furthermore, the Veteran's "right knee gets swollen 
frequently."  Dr. Valentin also indicates that the Veteran's 
"knees" are "more probable than not" service connected; 
thereby indicating that the Veteran's right lower extremity 
disorder is in some way related to his service.  Dr. Valentin 
indicates that the Veteran injured his right knee during service 
"when he fell from a truck," and also states that the Veteran 
began to experience hip pain and limping due to continuous stress 
of "exercise, trainings, and duties" during service.  These 
records are clearly new evidence under 38 C.F.R. § 3.156; 
therefore, the Board must determine whether they are also 
material so as to be sufficient to reopen the Veteran's claim.

As noted above, substantial medical records regarding the 
Veteran's right lower extremity had already been considered at 
the time of the July 2005 rating decision.  These records 
included VA medical treatment records showing a history of 
instability and pain in the Veteran's right knee and hip.  While 
the Board is required to consider the new records credible under 
Justus v. Principi, 3 Vet. App. at 513, the records provided from 
Dr. Valentin appear to present the Veteran's history with no 
rationale or explanation for the conclusion provided by Dr. 
Valentin that his knees are generally "more probable than not" 
due to service.  Dr. Valentin does not indicate any review of the 
evidence of record, nor does the opinion address the Veteran's 
pre-service or post-service history of injuries as documented in 
the record and considered in the September 1972 Board decision.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight).  In fact, the statement by Dr. Valentin does 
not address the record of injuries to the Veteran's right lower 
extremity prior to and after service at all, basically 
reiterating the prior statements by the Veteran that his right 
lower extremity disorder is related to service.  Dr. Valentin 
only noted that there was a hip fracture prior to active service, 
but stated that this did not give him any problems when he 
enlisted for service.  Dr. Valentin does not indicate any basis 
for this conclusion.  As noted, the VA has previously rejected 
such a contention.  Dr. Valentin has rendered an opinion based on 
a previously rejected factual basis.  Such an opinion provides no 
useful information.  See Reonal v. Brown, 5 Vet. App. 458, 61 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant 
that have been previously rejected.)  As such, the new private 
treatment records merely serve to show ongoing treatment for the 
Veteran's right lower extremity without any new diagnosis or 
evidence which calls into question the Board decision of 
September 1972.  

Cumulative or redundant evidence is not new and material.  38 
C.F.R. § 3.156(a).  Furthermore, in determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In a related case, the Court has held that medical 
evidence which merely documents continued diagnosis and treatment 
of disease, without addressing the crucial matter of medical 
nexus (i.e., connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); see also Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  As such, without some statement, explicit or 
implicit, which addresses the basic elements of the Board's prior 
conclusion in September 1972 that the Veteran's right lower 
extremity disorder had pre-existed the Veteran's active service 
and was not aggravated during his service, the new medical 
records do not provide evidence that the Veteran's right lower 
extremity disorder was aggravated or caused by his military 
service.  Therefore the new medical evidence, and in particular 
the August 2010 record from Dr. Valentin, does not raise a 
"reasonable possibility of substantiating [the Veteran's] 
claim."  38 C.F.R. § 3.156(a).  

The Veteran has also submitted statements indicating his belief 
that his current lower extremity disorder is connected to his 
service.  See the Veteran's December 2008 claim and December 2009 
VA Form 9 with associated private treatment record.  In regards 
to the Veteran's contentions that his current right lower 
extremity disorder is due to, or aggravated by his military 
service, the Board notes again that cumulative or redundant 
evidence is not new and material.  38 C.F.R. § 3.156(a).  In this 
regard, lay statements or assertions from the Veteran which are 
cumulative of previous contentions that were considered by the 
decision maker at the time of the prior disallowance of the claim 
are not "new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Furthermore, the Board is not required to reopen a claim 
solely based upon lay assertions from the Veteran or his 
representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  As such, the Veteran's statements 
to the effect that his right lower extremity disorder was due to 
or aggravated by his service are also not sufficient to reopen 
his claim.  38 C.F.R. § 3.156(a).

In sum, none of the new evidence provided since the July 2005 
rating decision provides any evidence that the Veteran's current 
disorder of the right lower extremity was incurred in or 
aggravated by his military service.  The evidence submitted by 
the Veteran, or obtained by the AOJ, since the July 2005 decision 
is either cumulative, not relevant, or does not present a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for a disorder of the right lower extremity, 
to include the right knee and right hip, and is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  Therefore, 
this claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received, and a previously 
denied claim for service connection for a disorder of the right 
lower extremity is not reopened.




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


